

Exhibit 10.1


THE SECURITIES REPRESENTED BY THIS PROMISSORY NOTE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE
OFFERED, SOLD, PLEDGED, HYPOTHECATED, ASSIGNED OR TRANSFERRED EXCEPT (i)
PURSUANT TO A REGISTRATION STATEMENT UNDER THE ACT WHICH HAS BEEN DECLARED
EFFECTIVE AND IS CURRENT WITH RESPECT TO SUCH SECURITIES, OR (ii) PURSUANT TO A
SPECIFIC EXEMPTION FROM REGISTRATION UNDER THE ACT, BUT, THEN, ONLY UPON THERE
HAVING FIRST BEEN OBTAINED A WRITTEN OPINION OF COUNSEL TO FINDEX.COM, INC., OR
OTHER COUNSEL REASONABLY ACCEPTABLE TO FINDEX.COM, INC., THAT THE PROPOSED
DISPOSITION IS IN COMPLIANCE WITH ALL APPLICABLE PROVISIONS OF THE ACT AS WELL
AS ANY APPLICABLE “BLUE SKY” OR SIMILAR STATE SECURITIES LAW.
 
FINDEX.COM, INC.
 
PROMISSORY NOTE
April 7, 2006
USD$336,000                                                                                                                                                                                                                                                                                                                                                                 Omaha,
Nebraska


FOR VALUE RECEIVED, Findex.com, Inc., a Nevada corporation, having its principal
place of business located at 11204 Davenport Street, Suite 100, Omaha, Nebraska
68154 (the “Company”), hereby promises to pay to Barron Partners, LP, at 730
Fifth Avenue, 9th Floor, New York New York 10019 (the “Original Holder”), or
registered assigns (each, a “Subsequent Holder”, and, together with the Original
Holder, a “Holder” or the “Holders”) in immediately available funds and subject
to the terms hereof, the principal sum of three hundred and thirty-six thousand
U.S. dollars and 00/100 (USD$336,000.00)(the “Principal Amount”), together with
simple interest thereon from the date of this promissory note (this “Note”) at
the rate of eight percent (8%) per annum (calculated on the basis of a 360-day
year of 30-day months) in consecutive monthly payments commencing on May 1, 2006
and continuing thereafter until paid in full of (i) ten thousand (USD$10,000)
per month for the first twelve (12) months, and (ii) twenty thousand
(USD$20,000) per month thereafter. Any overdue principal shall bear interest at
the rate of fifteen percent (15%) per annum and shall be payable on demand.


1. Registered Owner. The Company may consider and treat the person or entity in
whose name this Note shall be registered as the absolute owner hereof for all
purposes whatsoever (whether or not this Note shall be overdue) and the Company
shall not be effected by any notice to the contrary. The registered owner of
this Note shall have the right to transfer it by assignment and the transferee
thereof, upon its registration as owner of this Note, shall become vested with
all the powers and rights of the transferor. Registration of any new owner shall
take place upon presentation of this Note to the Company at its principal place
of business together with an assignment of this Note, duly authenticated. In the
case of transfers by operation of law, the transferee shall notify the Company
of such transfer and of its address, and shall submit appropriate evidence
regarding the transfer so that this Note may be registered in the name of the
transferee. This Note is transferable only on the books of the Company by the
Holder, in person or by attorney, upon the surrender hereof, duly endorsed.
Communications sent to any registered owner shall be effective as against all
holders or transferees of this Note not registered at the time of sending the
communication.
 
2. Investment Intent. The Holder, by its acceptance of this Note and
notwithstanding any lack of signature hereto on its part, hereby represents and
warrants (i) that this Note is being acquired by the Holder for its own account,
for investment purposes, and not with a view to any distribution thereof, and
(ii) that it will not sell, assign, mortgage, pledge, hypothecate, transfer or
otherwise dispose of this Note unless a registration statement under the Act
with respect thereto is in effect and the prospectus included therein meets the
requirements of Section 10 of the Act, or (ii) the Company has received a
written opinion of its counsel, or counsel reasonably satisfactory to it, that,
after an investigation of the relevant facts, such counsel is of the opinion
that such proposed sale, assignment, mortgage, pledge, hypothecation, transfer
or disposition does not require registration under the Act or applicable “blue
sky” or state securities laws.


3. Events of Default and Remedies.


3.1 An “Event of Default” shall be deemed to have occured if:


(i) The Company defaults in any payment due under this Note, when and as the
same shall become due and payable whether at maturity thereof, or by
acceleration or otherwise, which default shall continue uncured for a period of
ten (10) days from the date thereof; or


(ii) The Company shall file or consent by answer or otherwise to the entry of an
order for relief or approving a petition for relief, reorganization or
arrangement or any other petition in bankruptcy for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or shall make
an assignment for the benefit of its creditors, or shall consent to the
appointment of a custodian, receiver, trustee or other officer with similar
powers of itself or of any substantial part of its property, or shall be
adjudicated a bankrupt or insolvent, or shall take corporate action for the
purpose of any of the foregoing, or if a court or governmental authority of
competent jurisdiction shall enter an order appointing a custodian, receiver,
trustee or other officer with similar powers with respect to the Company or any
substantial part of its property or an order for relief or approving a petition
for relief or reorganization or any other petition in bankruptcy or for
liquidation or to take advantage of any bankruptcy or insolvency law, or an
order for the dissolution, winding up or liquidation of the Company, or if any
such petition shall be filed against the Company and such petition shall not be
dismissed within sixty (60) days.


3.2 Remedies. In case an Event of Default (other than an Event of Default
resulting from the Company’s failure to pay the Principal Amount of, or any
interest upon, this Note, when the same shall be due and payable in accordance
with the terms hereof [after giving affect to applicable “cure” provisions
herein] and an Event of Default resulting from bankruptcy, insolvency or
reorganization) shall occur and be continuing, the Holder may declare by notice
in writing to the Company all unpaid principal and accrued interest on the Note
then outstanding to be due and payable immediately. In case an Event of Default
resulting from the Company’s non--payment of principal or interest upon this
Note shall occur, the Holder may declare all unpaid principal and accrued
interest on this Note to be due and payable immediately. In case an Event of
Default resulting from bankruptcy, insolvency or reorganization shall occur, all
unpaid principal and accrued interest on the Note shall be due and payable
immediately without any declaration or other act on the part of the Holder. Any
such acceleration may be annulled and past defaults (except, unless theretofore
cured, a default in payment of principal or interest on the Note) may be waived
by the Holder.


4. Costs of Collection. Should the indebtedness represented by this Note or any
part thereof be collected in any proceeding, or this Note be placed in the hands
of attorneys for collection following any Event of Default, the Company agrees
to pay as an additional obligation under this Note, in addition to the principal
and interest due and payable hereunder, all costs of collecting this Note,
including reasonable attorneys’ fees.


5. Waiver and Amendments. This Note may be amended, modified, superseded,
canceled, renewed or extended, and the terms hereof may be waived only by a
written instrument signed by the Company and the Holder. No delay on the part of
any party in exercising any right, power or privilege hereunder shall operate as
a waiver hereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder preclude any other or further exercise hereof or
the exercise of any other right, power or privilege hereunder. The rights and
remedies provided herein are cumulative and are not exclusive of any rights or
remedies which any party may otherwise have at law or in equity.


6. Loss, Theft, Destruction or Mutilation of Note. Upon receipt by the Company
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Note, and of indemnity or security reasonably
satisfactory to the Company, and upon reimbursement to the Company of all
reasonable expenses incidental thereto, and upon surrender and cancellation of
this Note, if mutilated, the Company will make and deliver a new note, of like
tenor, in lieu of this Note. Any note made and delivered in accordance with the
provisions of this Section 6 shall be dated as of the date hereof.


7. Restrictions on Transfer. This Note may not be sold, assigned, mortgaged,
pledged, hypothecated, transferred or otherwise disposed of except as follows:


(i) to a person or entity who, in the opinion of counsel to the Company, is a
person or entity to whom this Note may legally be transferred without
registration and without the delivery of a current prospectus under the Act with
respect thereto, and then only against receipt of an agreement of such person to
comply with the provisions hereof with respect to any resale or other
disposition of such securities; or


(ii) to any person upon delivery of a prospectus then meeting the requirements
of the Act relating to such securities and the offering thereof for such sale or
disposition, and thereafter to all successive assignees.


8. Notices. Any notice, demand or request relating to any matter set forth
herein shall be in writing and shall be deemed effective when hand delivered or
when mailed, postage pre-paid by registered or certified mail, return receipt
requested, or by FedEx or UPS overnight courier, or when sent by telefax
transmission to either the Company at its address stated above, or to the Holder
at its address stated above , or such other address as either party shall have
notified the other in writing in accordance herewith.


9. Applicable Law. This Note is issued under and shall for all purposes be
governed by and construed in accordance with the laws of the State of Nebraska,
without regard to conflict of laws.


IN WITNESS WHEREOF, the Company has caused this Note to be signed on its behalf
in its corporate name, by its duly authorized officer, all as of the date first
above written.



 
FINDEX.COM, INC.
     
By: /s/ Steven Malone
   
Steven Malone
   
President & Chief Executive Officer